      Case 1:19-cv-07332-PAE-BCM Document 96 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           1/22/21
YI MEI KE,
              Plaintiff,                           1:19-CV-07332 (PAE) (BCM)
       -against-                                   ORDER
J R SUSHI 2 INC, et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       If the Famous Sichuan Defendants wish to withdraw their motion for summary judgment

(Dkt. No. 74) without prejudice to renewal after the close of discovery, they shall so request in

writing, no later than January 27, 2021.

Dated: New York, New York                   SO ORDERED.
       January 22, 2021

                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
